Citation Nr: 1544378	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  11-03 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently rated 50 percent disabling. 

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Winston-Salem, North Carolina, regional office (RO) of the Department of Veterans Affairs (VA) that denied an increased rating for PTSD as well as entitlement to TDIU.  The Columbia, South Carolina RO currently has jurisdiction.  

The Veteran appeared at a hearing at the RO before a hearing officer in April 2011.  A transcript is in the claims folder. 

The issue of an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

On April 12, 2011, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal for TDIU be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  TDIU would be an element of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claimant may; however, choose to limit his appeal to a benefit that is less than the maximum available by law.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd 39 F.3d 1574 (Fed. Cir. 1994).

In the present case, the Veteran submitted a statement at his April 2011 hearing in which he wrote that he wanted to withdraw his claim for TDIU.  Accordingly, the Board does not have jurisdiction to review this aspect of his appeal and it is dismissed.


ORDER

The appeal of entitlement to a TDIU is dismissed.


REMAND

The most recent VA examination of the Veteran's PTSD was conducted in July 2010.  VA treatment records dated in April 2013 that show he sought help for increased depression due to PTSD.  Furthermore, the Veteran had begun to experience suicidal ideation, which records show continued through at least December 2013.  Suicidal ideation was not shown on the July 2010 VA examination or in the VA treatment records last considered by the RO.  

Given the evidence that the condition has worsened since the last examination, the Veteran is entitled to a new examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Furthermore, the most recent supplemental statement of the case in this matter was issued in April 2011.  The AOJ obtained additional pertinent VA treatment records in June 2014.  A supplemental statement of the case (SSOC) is required.  38 C.F.R. § 19.37 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to treatment for PTSD from June 2014 to the present and associate them with the record. 

2.  Schedule the Veteran for a VA examination to evaluate the current severity of his PTSD.  The examiner should acknowledge that the claims folder was reviewed.  All indicated tests and studies should be conducted.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


